MeejrimoN, C. J.:
The defendant insisted that he went upon the prosecutor’s land in good faith, believing and claiming that he had the right to do so as the agent of a railroad company named, and therefore he was not guilty. The Court held otherwise, and this is assigned as error.
Unquestionably the railroad company had not the shadow of right to go upon the prosecutor’s land and transport its cross-ties over the same, and no authority whatever to direct or authorize its agent or servant to do so. The statute {The Code, § 1120) expressly provides that “ if any person, after being forbidden to do so, shall go or enter upon the lands of another without a license therefor, he shall be guilty of a misdemeanor,” etc. The defendant is presumed to have knowledge of this statute, and the mere fact that he may have believed honestly that he had the right to go upon the prosecutor’s land after he was forbidden to do so, as agent of the railroad company, as the evidence went to prove he did, could not at all excuse him from criminal liability, unless he had reasonable ground for such belief, and there *820was no evidence from which the jury might so find. State v. Crawley, 103 N. C., 353.
The Court properly instructed the jury, in substance, that, if they believed the evidence, the defendant was guilty. State v. Bryson, 81 N. C., 595.
Affirmed.